Order entered March 28, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00835-CV

                  ECLAT PRIVATE EQUITY, INC. ET AL, Appellants

                                            V.

                               HASSAN PARSA, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-05093

                                        ORDER
       We GRANT appellee’s second motion for extension of time to file brief and ORDER

the brief be filed no later than May 12, 2014. No further extensions will be granted absent

exigent circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE